Title: To Alexander Hamilton from Jeremiah Wadsworth, 3 April 1785
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



Dear Sir
Hartford April 3d 1785

I have received very unfavorable accounts respecting Isaac Moses & Co House in Holland. As you have the recet for our Monies I wish you inquire of him if our concerns are so involved in his matters that we shall be liable to any loss in case of his ruine by this misfortune in holland. I am Dear Sir Your very Hum Servant
Jere Wadsworth
Have you any news from Church by ye last Packet? I have not a line.
Col Hamelton
